             Case 1:18-cr-10450-MLW Document 587 Filed 02/10/21 Page 1 of 4




                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MASSACHUSETTS



           UNITED STATES OF AMERICA


           v.                                                               Case No. 18-cr-10450



           DJAVIER DUGGINS


    DEFENDANT’S REPLY TO GOVERNEMENT’S MEMORANDUM IN RESPONSE TO
                         COURT ORDER (DKT #566)

           NOW COMES the Defendant, Mr. Djavier Duggins, (“Duggins”) and respectfully

responds to the government’s memorandum in response (“gov’t response”) to Court Order #566,

which has required further briefing on the admissibility of the statements of Salvador Gutierrez

(“Gutierrez”), under Fed. Rule Evid. 804(b)(3), and in anticipation of the upcoming hearing on

February 17, 2021. To be sure, the hearing will also determine the admissibility of not only the

statements of Mr. Salvador Guiterrez, but Mr. Erick Lopez as well. See dkt entry #334.1

           To briefly recap, and in sum, Duggins has (either in dkt entry #334 or in response to

Court Order #566) presented argument that the statements in question are not admissible because

they fall under one of the following categories; 1) testimonial; 2) not in furtherance of the alleged

and indicted conspiracy; 3) not against the penal interest of the declarant; and/or 4) were made

against the declarant’s penal interest, but were not corroborated.

           In reviewing the government’s response, Duggins merely highlights their minimalist

approach on the primary purpose test. In response to Court Order #566, Duggins highlighted

that the government did not embrace the primary purpose test in its original filings, and so
1
    Duggins will not re-list the statements here, but rather incorporates them by reference.

                                                                                                   1
         Case 1:18-cr-10450-MLW Document 587 Filed 02/10/21 Page 2 of 4




therefore, and with Court Order #566, were getting a second bite at the apple. See dkt #580 at

page 3 fn.1. However, the government, when seizing this second chance, devotes only one

paragraph to that test. See dkt # 581 at pages 14-15.

       While the government did finally acknowledge by the necessity of the primary purpose

test after their review of United States v. Kirk Tang Yuk, 885 F.3d. 57, 81, n. 13, their

acknowledgement left the reader without the necessary application of the doctrine substantively.

The government did make a “primary purpose” finding, and used that single paragraph to come

to the following conclusion:

       “the primary purpose of Gutierrez’s discussion with CW-13 was not to create testimonial
       statements. As Gutierrez himself made clear in his motion to suppress, he did not know
       that he was speaking to someone who was an informant or a law enforcement agent, and
       he had no reason to believe that his statements were testimonial.”

Gov’t response (dkt #581) at p. 14

       That argument is insufficient on deciding whether Mr. Gutierrez’s statements were

testimonial for a number of reasons, and primarily having to do with the requirement in Bryant,

which holds that the Court must objectively analyze the purpose of the interrogation from the

statements and actions of both the declarant and the questioner/interrogator. See Michigan v.

Bryant, 131 S. Ct. 1143, 1148 (2011) (emphasis added). To be sure, the primary purpose test is

designed to determine the purpose of the “interrogation”. Id at 1148, 1149, 1150, 1154, 1156.

The government’s analysis has fallen short, opting to resolve itself with only the intent of the

declarant – as done in Volpendesto. Duggins necessarily reverts back to his arguments made in

response to Court Order #566 (dkt #580) to demonstrate why the government’s approach, and

including the approach in Volpendesto, appears to be the “odd-piece”, in the testimonial puzzle.

Id., at p. 5 fn. 3. In sum, the government does not assist this Court in solving this question




                                                                                                   2
          Case 1:18-cr-10450-MLW Document 587 Filed 02/10/21 Page 3 of 4




of what may be of epic constitutional proportion.2

Statements against Penal Interest

         In an effort to be brief, Duggins will not re-state all of the inadmissible statements which

he has already detailed in his previous filing (dkt #334). In replying to the government’s

response (Dkt #581) Duggins would just like to clarify that he is challenging all of the statements

that the government seeks to introduce, claiming that none of them satisfy Fed. R. Evid.

804(b)(3) and particularly: 1) any statements that Duggins recruited Gutierrez to join MS-13; 2)

any statements that Duggins is the “first word” or leader of the Sykos clique; 3) any statements

that Duggins knew anything about a password to Herson Rivas’ phone; 4) any statements that

Duggins checked the murder crime scene of Mr. Herson Rivas’ for cameras after the alleged

crime; 5) any statements that Duggins advised Gutierrez not to kill with Lopez; 6) any statements

(by Erick Lopez) stating past instances of violence with the Bloods; 7) any statements (by Erick

Lopez) that Duggins participated in violent acts against a person named LITTLE CASPER or

any other person; 8) statements (by Erick Lopez) that the “East Sides” (another MS-13 clique)

also wanted “HAZE” to join; and 9) any statements by Lopez relating another past instance of

violence where “HAZE . . . attacked a guy with machete blows”. Based upon the fact that

Duggins contends these statements have no corroboration in the record, Therefore, none of those

statements should be admitted.




2
  The government does provide 3 cases, United States v. Pelletier, 666 F. 3d. 1 (1st Cir. 2011); United States v.
Castro-Davis¸ 612 F. 3d 53 (2010) and Horton v. Allen, 370 F. 3d 75 (1st Cir. 2004) to assist in its’ cause, but after
review of them all, we see no involvement of a government informant, but rather conversations between people who
are not incentivized, let alone instructed by the government to just get in there and “procure”. Furthermore, and in
Horton, the case is circa (2004) – before the primary purpose test was even born.


                                                                                                                     3
         Case 1:18-cr-10450-MLW Document 587 Filed 02/10/21 Page 4 of 4




                                         CONCLUSION

     For the foregoing reasons, Duggins respectfully asks this honorable court to exclude the

statements of Salvador Gutierrez, Erick Lopez, and any other declarant whose statement has

been detailed in Duggins original Motion in limine.


                                                             Respectfully Submitted,
                                                             DJAVIER DUGGINS
                                                             By his Attorney,

                                                             /s/ Gordon W. Spencer_____
                                                             Gordon W. Spencer, Esq.
                                                             BBO #630488
                                                             945 Concord Street
                                                             Framingham, MA 01701
                                                             (508) 231-4822
Dated: February 10, 2021



                                CERTIFICATE OF SERVICE

       I, Gordon W. Spencer, hereby certify that a true and correct copy of this document filed
through the ECF system will be sent electronically to the registered participants as identified on
the Notice of Electronic Filing (NEF) on February 10, 2021.

                                      /s/ Gordon W. Spencer




                                                                                                     4
